—Judgment unanimously affirmed. Memorandum: We reserved decision and remitted this matter to Onondaga County Court for a reconstruction hearing (People v Jenner, 202 AD2d 986) in accordance with our decision in People v Mitchell (189 AD2d 337). The record of the reconstruction hearing supports the findings of the court that no Sandoval discussion occurred outside defendant’s presence and that defendant was able to participate meaningfully in the Sandoval hearing held in open court.
We further conclude that defendant’s conviction is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Resubmission of Appeal from Judgment of Onondaga County Court, Cunningham, J.—Sexual Abuse, 1st Degree.) Present—Green, J. P., Lawton, Doerr, Balio and Boehm, JJ.